Citation Nr: 1205392	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for disability manifested by swelling of the right leg.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served in the Air National Guard, which service included a period of active duty for training (ACDUTRA) from March to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Lincoln, Nebraska VA RO.


FINDINGS OF FACT

1.  Swelling of the appellant's right leg is not the result of an in-service fracture of the right tibia and fibula, but is the result of venous insufficiency, which has not been attributed to military service.  

2.  The appellant has a low back strain that is not attributable to military service and which has not been caused or made worse by service-connected residuals of the right tibia and fibula fracture.


CONCLUSIONS OF LAW

1.  The appellant does not have a disability manifested by swelling of the right leg that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The appellant does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a July 2009 notice letter, the RO notified the appellant of the information and evidence needed to substantiate his claims of service connection.  The notice letter provided the appellant with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 2009 letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the appellant to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The appellant's available service treatment records have been obtained and associated with the claims file, including records from the reserve component in which he served.  Treatment records from VA and private treatment providers identified by the appellant have also been obtained.  Significantly, the appellant has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Moreover, the appellant was afforded a hearing before the Board in August 2011, the transcript of which is of record.  

Additionally, the appellant was provided several VA examinations during the pendency of his claims.  The examination reports contain sufficient evidence by which to decide the claims, particularly regarding whether any claimed disability can be attributed to the appellant's ACDUTRA or to an already service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  


II. Analysis

The appellant asserts that he has right leg swelling that is due to an injury incurred during a period of ACDUTRA and that a low back disability has been caused by residuals of the right leg injury, including the swelling.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may also be granted for disability that has been caused by or aggravated by service-connected disability.  38 C.F.R. § 3.310.

The appellant's service records show that he was involved in an automobile accident in July 1967, during which he fractured his right tibia and fibula at the junction of the middle and lower thirds.  He also experienced multiple lacerations of the face, nose, elbow and left leg, but there was no mention of any back problem.  By February 1969, when the appellant was examined by the service department, he reported that he had had a history of broken bones, but no history of recurrent back pain.  

Records from the Beatrice Community Hospital dated in November 1980 show that the appellant was admitted with a report of a sudden onset of discomfort in the lower back when he was bending over placing a water heater element.  X-rays revealed no obvious fracture.  He underwent physical therapy and gradually improved.  It was specifically noted that he had not had a history of much back problem before this.  The impression was that he had an acute, severe, lumbosacral strain.  

A November 2001 report from J. Crowder, M.D., indicates that the appellant was seen for a back strain that the appellant had felt at work the day before.  It was noted that he had thrown his back out in the past, most recently several years ago.  The assessment was that the appellant had a lumbar strain.

In October 2005, the appellant was seen at the Adams Primary Health facility with a complaint of a painful right calf.  He had experienced the pain for three to four days.  He indicated that it was swollen and sore especially when he walked.  It was noted that he had an edematous, painful right calf and that a deep vein thrombosis (DVT) needed to be ruled out.  A follow-up note prepared several days later shows that a Doppler study for DVT had been negative.  It was also noted that he had somehow injured himself climbing up and down on combines and on grain wagons and trucks.  

A July 2009 statement from the appellant's sister shows that she was aware that the appellant had fractured his leg during military service and at times still had swelling in the leg.  She also noted that he had also suffered over the years with back problems.

The report of a December 2009 VA examination shows that the appellant reported having had no problem with his leg until three years earlier.  He reported having swelling in the middle to proximal calf, which went away with elevation and cessation of standing.  The appellant complained of having a limp at the end of the day due to swelling, which in turn strained his back.  Residuals of a right tibia and fibula fracture were diagnosed, but the examiner opined that the swelling was not likely due to the fractures because the swelling reported by the appellant (dependent swelling with standing) was consistent with venous insufficiency.  The examiner also concluded that the right leg condition was not significant enough to alter body mechanics such that it would induce any pathology in the spine.  

A May 2010 VA examiner noted the appellant's history of in-service fracture and the appellant's report that one year after the fractures he was back to walking with a normal gait.  The appellant also reported having had continued pain since the accident in the anterior shin region, which pain radiated toward the foot.  The appellant also indicated that he had swelling in the middle calf area with standing, which improved with rest and elevation.  Thereafter, in June 2010, the RO granted service connection for the pain the appellant was experiencing as a residual of the right tibia and fibula fractures.

A June 2011 VA examiner recorded the appellant's history of having developed low back symptoms, especially on the right, over the past several years.  It was noted that the appellant had had no limitation of the leg after healing of the fractures.  He complained of morning stiffness in the lumbar spine.  The diagnosis was recurrent musculoligamentous low back strain.  The examiner opined that the low back strain was not due to the service-connected right leg disability because there had been no alteration of gait, even though the appellant reported limping sometimes at the end of a busy day.  Also, it was noted that x-rays had not shown arthritis.  The examiner concluded that, because there was no gait problem caused by the right leg, there was no alteration in body mechanics such that it could be concluded that the right leg fracture residuals had caused the low back disability.  In an addendum, the examiner said that there had been no aggravation of the low back disability by the right leg disability for the same reasons.  

What is significant about the evidence described above is that the competent medical evidence does not trace any low back disability to military service or to service-connected disability.  Likewise, it does not attribute any right leg swelling to disability of service origin.  

The appellant has surmised that right calf swelling has been caused by his right tibia and fibula fractures, but competent medical authority has not made such a link.  Instead, the examiners who have analyzed the swelling have indicated that it is typical of venous insufficiency, which has not been linked to military service or to the fractures.  The reason enunciated for this conclusion was that the swelling was alleviated with cessation of standing or with elevation.  Such a conclusion also appears consistent with the fact that the appellant had not experienced this symptom following the fractures or for that matter until many years after the fractures.  It had its onset long after service and has not been traced to what happened during service.  

The appellant believes there is a link to the in-service fractures, apparently because the swelling is near the same anatomical location, but he has suggested no other reason.  Because he is not competent to say what the cause of the swelling is, and because the competent medical evidence instead points to disability that has not been linked to service, namely venous insufficiency, the Board finds that the preponderance of the evidence is against this claim of service connection.

The appellant's back disability, like the symptom of right leg swelling, was not evident until many years after his qualifying military service.  In fact, a problem with the back was not demonstrated until 1980 when the appellant was bending over to place a water heating element.  The appellant himself reported in 2011 that his back symptoms had developed only over the past several years, strongly suggesting that he did not have the problem while in service.  As for a relationship to his service-connected right leg disability, the appellant has not demonstrated any competence regarding the medical issues.  The competent medical evidence indicates that there is no relationship because the right leg disability has not caused an alteration in body mechanics such that the back strain could be caused or aggravated by the right leg.  This medical opinion evidence is not contradicted in the record.  In fact, it tends to be supported by the evidence showing that the appellant has not had an altered gait, but only experiences a limp sometimes in the evening, which limping was taken into account when the VA examiner came to the conclusion that there was no relationship.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims of service connection.


ORDER

Service connection for disability manifested by right leg swelling is denied.

Service connection for a low back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


